Citation Nr: 1007969	
Decision Date: 03/03/10    Archive Date: 03/11/10

DOCKET NO.  09-00 358	)	DATE
	)
	)


THE ISSUE

Whether a December 4, 2006 decision of the Board of Veterans' 
Appeals (Board), which denied entitlement to service 
connection for lumbosacral sprain, also claimed as low back 
pain, should be revised on the basis of clear and 
unmistakable error (CUE).   

(The issue of entitlement to a compensable rating for right 
knee disability is addressed in separate Board decision.)


REPRESENTATION

Moving party represented by:  The American Legion


ATTORNEY FOR THE BOARD

Dan Brook, Counsel




INTRODUCTION

The moving party is a Veteran who served on active duty from 
May 1968 to April 1969 and from April 1969 to May 1972.  This 
matter comes before the Board from a December 2008 motion 
from the Veteran to revise or reverse a December 4, 2006 
decision, in which the RO reopened the Veteran's claim for 
service connection for lumbosacral sprain, also claimed as 
low back pain, and then denied entitlement to service 
connection on the merits.  


FINDINGS OF FACT

1.  In the December 4, 2006 decision, the Board denied 
entitlement to service connection for lumbosacral sprain, 
also claimed as low back pain.  

2.  The December 4, 2006 decision was adequately supported by 
the evidence then of record and was not undebatably erroneous 
or fatally flawed for failing to grant service connection for 
lumbosacral sprain, also claimed as low back pain.   


CONCLUSION OF LAW

The December 4, 2006 decision denying service connection for 
lumbosacral sprain, also claimed as low back pain is not 
clearly and unmistakably erroneous.  38 U.S.C.A. § 7111 (West 
2002); 38 C.F.R. §§ 20.1400-20.1411 (2009). 
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009). 
 
The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA is not applicable to motions 
for revision of a Board decision on the grounds of CUE.  
Livesay v. Principi, 15 Vet. App. 165 (2001).  In any event, 
review for CUE in a prior Board decision is based on the 
record that existed when that decision was made.  38 C.F.R. § 
20.1403(b). 

II.  Factual Background

The Veteran's service personnel records include an August 
1971 enlistment qualification record showing that the Veteran 
was qualified for duty with temporary assignment limitations, 
which included 'no crawling, stooping, running, jumping, 
prolonged standing or marching.'  The limitations resulted 
from an old strain of the ligament of the right knee.

Service treatment records reveal that the Veteran was seen 
for complaints of low back pain on four separate occasions, 
once each in September 1971, October 1971, December 1971 and 
January 1972.  A September 1971 note reflects a general 
complaint of low back pain but an examination of the back was 
negative with full range of motion without pain.  An October 
1971 note reflects that the Veteran had been having pain for 
the past four days,  a December 1971 note reflects that the 
Veteran had been having pain for the past 3 days with a prior 
history of pain, and a January 1972 note reflects that the 
Veteran was seen for complaints of 'back pain, old injury.'  
The note indicates that the Veteran was treated with pain 
medication and chemical heat.  The report of a January 1972 
examination reveals that the Veteran reported a medical 
history of having had recurrent back pain. On examination, 
the evaluation of the spine and the rest of the 
musculoskeletal system was normal.  There are no subsequent 
records of any treatment in service for back complaints and 
in a May 1972 statement the Veteran indicated that there had 
been no change in his medical condition since his separation 
examination.   
 


In June 1985 the Veteran had notified the RO that he had been 
treated for his back condition at Suburban General Hospital 
in Norristown, Pennsylvania, and indicated he was also 
treated at Doctor's Urgent Care Center.  The first provider, 
however, notified VA in September 1985 that on careful search 
of their files, they found no evidence of the Veteran ever 
having been treated there.  Doctor's Urgent Care Center 
provided records of treatment in March 1985, however, these 
records were associated with treatment for complaints of pain 
at the scapula area, and there are no records showing 
treatment of the low back. 
 
The report of treatment from L. C. Hammond, B.A., D.C., shows 
that the Veteran was treated at a chiropractic low back pain 
clinic for complaints of back pain in October 1987.  That 
report indicates that the Veteran reported having a twenty-
year history of lower mid back and low back pain after 
injuring his back in the Army.  After examination, the report 
contains diagnoses of lumbar facet syndrome; lumbalgia; 
muscle spasms; and lumbar segmental dysfunction.  The Veteran 
was treated at the chiropractic clinic from 1987 to 1989.  On 
an April 1989 patient information sheet, the Veteran 
indicated that he had had low back pain, mid back pain and 
back pain between the shoulders for two years.

Private medical records from Dr. Davis reveal treatment from 
1994 to 1998 for low back pain.  The initial pertinent 
diagnosis in May 1994 was lumbar sprain/strain with 
subluxation of L5.  In September 1996 the Veteran was in an 
automobile accident, which had worsened his symptoms.  The 
pertinent diagnosis was lumbar sprain/strain with associated 
lumbar myofascitis.   

Private treatment records from Dr. Cromshaw from 1998 to 2002 
show ongoing chiropractic treatment for low back pain.   
 
VA treatment records from January 2000 to September 2002 show 
some ongoing treatment for low back pain.  In January 2000 
the Veteran was treated for complaints of back pain radiating 
into the legs.  The Veteran indicated that he had had the 
problem for several years.   The assessment at that time was 
low back pain. 
 
Private treatment records from Atlantic Orthopedics include a 
May 2002 report of an MRI of the lumbar spine with findings 
including mildly degenerated discs seen at all lumbar levels 
characterized by diminished stature and signal and moderately 
degenerated L5-S1 disc.  A private medical note in July 2002 
addressed that MRI report, indicating that there was no disc 
herniation but there was a question of a component of central 
stenosis at 4- 5.

In his January 2003 notice of disagreement, the Veteran 
indicated that he injured his back in 1969 at his barracks in 
Germany and was in a car accident and hospitalized at Fort 
Leonard Wood, Missouri in 1971.  He stated that at that time 
he was in the post hospital for three weeks.  

In a December 2002 statement, a private chiropractor,  Dr. 
Cromshaw stated that the Veteran had been his patient since 
April 1998.  Dr. Cromshaw indicated that the Veteran had been 
treated for chronic lower back pain and bilateral leg pain, 
which started in 1969 when the Veteran was in the Army.  Dr. 
Cromshaw related that the Veteran stated he injured his back 
severely while lifting a trailer attached to a jeep; and he 
was initially treated in the Army and prescribed pain 
medications.  The Veteran further reported that he continued 
to seek medical help in the Army over the next few years but 
the pain never got better.  Dr. Cromshaw concluded his 
statement with an opinion that he strongly believed that the 
initial injury in 1969 set the stage for the Veteran's 
eventual chronic problems, noting that it was his experience 
that in most cases of chronic low back pain there was often 
one event, which precipitates the chronic problem.   
 
The June 2003 report of a May 2003 examination done on behalf 
of VA shows that the Veteran reported having problems with 
his back since 1969 when he injured his back while in 
Germany.  The Veteran reported complaints of constant pain in 
the lower back, and also numbness and tingling that traveled 
down his left leg.  Review of the examination report shows 
that the examiner reviewed Dr. Cromshaw's statement and the 
May 2002 MRI report.  The examiner's report noted that lumbar 
spine X-ray findings were within normal limits. The X-ray 
examination report shows that examination demonstrated no 
fracture, dislocation, radiopaque foreign body or abnormality 
of disc spacing; and no significant degenerative change.  The 
impression was normal lumbar spine. 
 
After examination, the examiner diagnosed the Veteran as 
having degenerative disc disease of the lumbar spine with 
radiculopathy.  The examiner essentially opined that the 
Veteran's current low back disorder was not related to 
symptoms treated in service.  In this connection, the 
examiner noted that this statement was rationalized by the 
MRI in June 2002 which demonstrated only mild degenerative 
disk disease, and no lumbar stenosis or disc herniation; the 
changes were so mild they were not noticed on plain film in 
May 2003 and were consistent with normal arthritis due to 
age.

In the December 4, 2006 Board decision, the Board found that 
the Veteran's current lumbar spine disability was not 
incurred or aggravated by service and that arthritis was not 
incurred within the first postservice year so as to warrant 
service connection on a presumptive basis.  At the time of 
the decision, the record included the evidence summarized 
above.  In the decision, the Board noted that the service 
treatment records revealed only a single January 1972 note 
indicating the Veteran's complaint of back pain, old injury, 
and that although the Veteran did report a history of 
recurrent back pain at separation, on separation examination 
the evaluation of the spine and muscoleskelatal system was 
normal.  The Board also noted that there was no evidence that 
the Veteran sought treatment for any back condition until the 
late 1980s, many years after separation and that this fact, 
also weighed against a finding that the low back disability 
was incurred in service.  Additionally, the Board attached 
little probative weight to the opinion of Dr. Cromshaw, 
finding that it was based on a history provided by the 
Veteran (i.e. that he injured his low back in service in 1969 
and continued to have back problems ever since), and that 
that history was not supported by the evidence of record.  
Further, the Board noted that the May 2003 VA examiner opined 
that the Veteran's low back disability was not related to 
service but was consistent with normal arthritis due to age.

In his December 2008 motion, the Veteran asserted that the 
Board committed clear and unmistakable error in the December 
2006 decision by not addressing other service treatment 
records that clearly showed treatment for back problems.  The 
Veteran noted that the service treatment records from 
September and October 1971 showed treatment for back pain yet 
the Board noted in its decision that these records only 
showed a solitary note from January 1972 indicating back pain 
from an old injury.  The Veteran also noted that the records 
from September and October 1971 were clearly in the record at 
the time of the Board decision.  

The Veteran also essentially asserted that if the Board had 
properly addressed the September and October 1971 service 
medical records it would have never arrived at the conclusion 
that the Veteran's low back disability was not incurred in 
service.  More particularly, he contended that the presence 
of September and October 1971 service treatment records in 
conjunction with the Veteran's report of recurrent low back 
pain at separation established that Dr. Cromshaw's opinion 
was not based solely on the Veteran's reported history but 
instead was based on objective medical evidence in the 
record.  In this regard the Veteran noted that the January 
1972 treatment record actually referred  to an old injury, 
which the Veteran appeared to suggest was actually a 
reference to his alleged initial injury in 1969.  

In addition, the Veteran appeared to contend that the Board 
disregarded the opinion of Dr. Cromshaw solely on the 
rationale that the opinion was based on a history provided by 
the claimant and that instead the Board was required to 
evaluate the credibility and weight of the history upon which 
the  medical opinion was predicated.  Similarly, the Veteran 
asserted that the Board in rejecting Dr. Cromshaw's opinion, 
impermissibly rejected the lay testimony (i.e. the Veteran's 
reported history) on which the opinion was based by finding 
that that testimony was not credible simply on the basis that 
it was uncorroborated by contemporaneous medical evidence 
(e.g. records of an injury in 1969 or a car accident in 
1971).  In sum, the Veteran contended that the rejection of 
Dr. Cromshaw's opinion was based on an erroneous application 
of the law and erroneous fact finding and that this rejection 
did manifestly change the outcome of his claim for service 
connection. 

The Veteran also asserted that the Board committed error by 
requiring the Veteran to show continued medical treatment 
through just medical treatment alone for his low back 
disability after discharge from military service.  The 
Veteran noted that under 38 C.F.R. § 3.303(b), to show 
continuity of symptomatology,  a showing of continued medical 
treatment is not required.  Instead, he appeared to assert 
that the regulation only requires competent evidence of 
continuity after discharge to support the claim.  

The Veteran further argued that lay evidence may suffice to 
demonstrate continued symptoms under 38 C.F.R. § 3.303(b).  
The Veteran then noted that he was certainly competent to 
provide testimony and written statements regarding the fact 
that he injured his back in military service and since that 
time had continued back pain.  Thus, the Board had improperly 
used the absence of continued medical treatment as a basis to 
deny the presence of continuity of symptomatology and to 
reject the opinion of Dr. Cromshaw.

Finally, the Veteran argued that the Board committed CUE by 
relying on the "inadequate" May 2003 examination report.  
The Veteran noted that the Board had a mandatory duty to 
return an inadequate examination report to an appropriate 
medical professional so that the inadequacies of the report 
could be appropriately addressed.   The Veteran contended 
that the report was inadequate because the VA examiner did 
not provide any kind of medical opinion as to whether it was 
at least as likely as not that the Veteran's current low back 
disability had its onset in military service or whether it 
was aggravated by military service.  The Veteran also 
contended that there was nothing in the report to indicate 
how the examiner arrived at the conclusion that the Veteran's 
low back disorder was not related to symptoms treated in 
service other than his mentioning of the June 2002 MRI 
results.  The examiner never stated in his report that he had 
reviewed the service medical records and all the treatment 
records in the claims folder.  The Veteran went on to contend 
that reliance by the Board on the report manifestly changed 
the outcome of the Veteran's claim because the report was 
used to refute the report of Dr. Cromshaw.    
 

III.  Law and Regulations

At the time of the December 4, 2006, Board decision, the laws 
and regulations concerning the issue of entitlement to 
service connection were essentially the same as today.

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA 
give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim to disability or death 
benefits. Lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional." Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) In fact, 
competent medical evidence is not necessarily required when 
the determinative issue involves either medical etiology or a 
medical diagnosis. Id. at 1376-77; see also Buchanan v. 
Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

If degenerative arthritis becomes manifest to a degree of 10 
percent within one year of separation from active service, 
then it is presumed to have been incurred during active 
service, even though there is no evidence of arthritis during 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  
Any party to a Board decision can make a motion to have the 
decision revised or reversed on the grounds of CUE. 38 
U.S.C.A. § 7111 (West 2002); 38 C.F.R. 
§§ 20.1400(a), 20.1401(b) (2009). 
 
Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Rules of Practice of the 
Board, found at 38 C.F.R. Part 20.  Rule 1403, found at 38 
C.F.R. § 20.1403, relates to what constitutes CUE and what 
does not, and provides that: Clear and unmistakable error is 
a very specific and rare kind of error.  It is the kind of 
error, of fact or law, that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Generally, either 
the correct facts, as they were known at the time, were not 
before the Board, or the statutory and regulatory provisions 
extant at the time were incorrectly applied.  38 C.F.R. § 
20.1403(a). 
 
A finding of CUE in a prior Board decision must be based on 
the record and the law that existed when that decision was 
made.  38 C.F.R. § 20.1403(b). 
 
To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable.  38 C.F.R. § 20.1403.  Any party to a Board 
decision can make a motion to have the decision revised or 
reversed on the grounds of CUE.  38 U.S.C.A. § 7111 38 C.F.R. 
§§ 20.1400(a), 20.1401(b). 
 
Rule 1403 offers the following examples of situations that 
are not clear and unmistakable error. (1) Changed diagnosis.  
A new medical diagnosis that 'corrects' an earlier diagnosis 
considered in a Board decision. (2) Duty to assist. The 
Secretary's failure to fulfill the duty to assist. (3) 
Evaluation of evidence. A disagreement as to how the facts 
were weighed or evaluated. 38 C.F.R. 
§ 20.1403(d). 
 

Moreover, CUE does not include the otherwise correct 
application of a statute or regulation where, subsequent to 
the Board decision challenged, there has been a change in the 
interpretation of the statute or regulation.  38 C.F.R. § 
20.1403(e). 
 
A motion for revision of a Board decision based on CUE must 
be in writing, and must be signed by the moving party or that 
party's representative.  The motion must include the name of 
the Veteran; the name of the moving party if other than the 
Veteran; the applicable Department of Veterans Affairs file 
number; and the date of the Board decision to which the 
motion relates.  If the applicable decision involved more 
than one issue on appeal, the motion must identify the 
specific issue, or issues, to which the motion pertains.  
Motions which fail to comply with the requirements set forth 
in this paragraph shall be dismissed without prejudice to 
refiling.  38 C.F.R. § 20.1404(a). 
 
If the evidence establishes CUE, an undebatable, outcome- 
determinative error, the prior decision must be reversed or 
revised, and the decision constituting reversal or revision 
has the same effect as if the decision had been made on the 
date of the prior decision.  38 U.S.C.A. § 7111; 38 C.F.R. 
§ 20.106.   
 
Moreover, CUE does not include the otherwise correct 
application of a statute or regulation where, subsequent to 
the Board decision challenged, there has been a change in the 
interpretation of the statute or regulation.  38 C.F.R. § 
20.1403(e). 
 
If the evidence establishes CUE, an undebatable, outcome- 
determinative error, the prior decision must be reversed or 
revised, and the decision constituting reversal or revision 
has the same effect as if the decision had been made on the 
date of the prior decision.  38 U.S.C.A. § 7111. 







IV.  Analysis

Despite the Veteran's assertions, the Board finds no clear 
and unmistakable error in the December 4, 2006 Board 
decision.  That is, the moving party has failed to 
demonstrate any error of fact or law that compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
errors.  38 C.F.R. § 20.1403(a). 

At the outset, the Board notes that the Veteran has correctly 
identified some errors in the December 4, 2006 Board 
decision.  However, as will be explained below, even if the 
errors had not been made, the evidence of record at the time 
of the decision does not compel the conclusion, to which 
reasonable minds could not differ, that the Veteran was 
entitled to service connection for low back disability.  

Initially, the Veteran has correctly asserted that the Board 
erred when it found only one documented instance of treatment 
for low back pain in the service treatment records, from 
January 1972.  In fact, as noted above, there are four 
documented instances of treatment for low back pain, one each 
in September 1971, October 1971, December 1971 and January 
1972.  Also, as noted by the Board, at the time of his 
January 1972 examination prior to subsequent separation from 
service in May 1972, the Veteran reported that he had 
suffered from recurrent back pain.  However, even if the 
Board had appropriately recognized the four instances of 
treatment, it is not established that this recognition would 
have compelled a different outcome (i.e. an award of service 
connection).  Notably, the record still contains the January 
1972 examination report prior to separation where the spine 
and musculoskeletal system were found to be normal and no 
back pathology was diagnosed.  Also, there are no treatment 
records from the time frame between the January 1972 low back 
treatment record and the Veteran's separation in May 1972 
showing any treatment for, or complaints of, low back pain or 
other pathology.  Additonally, in a May 1972 statement the 
Veteran indicated that there had been no change in his 
medical condition since the January 1972 examination.  
Further, the service treatment records from September 1971 to 
January 1972 do not show any specific diagnosis of low back 
disability but instead merely document complaints of low back 
pain.  The Board notes that pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for purposes of 
awarding service connection.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999). 

In sum, even if the Veteran's treatment for low back pain 
from September 1971 to January 1972 had been appropriately 
recognized, the overall evidence of record did not compel the 
conclusion that the Veteran had a residual back disability 
when he separated from service in May 1972.  Thus, it would 
not have been unreasonable for the Board to conclude that the 
record did not establish that the Veteran had such a 
disability at separation, which the essential conclusion was 
made by the Board in the December 4, 2006 decision.   
Accordingly, it is not absolutely clear that a different 
result would have ensued in the absence of the Board's error.  
38 C.F.R. § 20.1403.  

The Veteran also has correctly asserted that the Board erred 
in the manner in which it assigned minimal probative value to 
the opinion of Dr. Cromshaw.  The Board essentially afforded 
the opinion minimal probative value solely on the basis that 
it was based on the Veteran's reported history of an injury 
in service and subsequent continuity of symptomatology; a 
history which the Board found was not supported by the 
medical evidence of record.  However, as noted by the 
Veteran, he is competent to testify concerning an injury, 
which occurred in service and to subsequent continuity of 
symptomatology he may have experienced.  Consequently, it 
appears that  in order for the Board to have appropriately  
rejected or to have afforded only minimal probative value to 
Dr. Cromshaw's opinion on the basis that it was not supported 
by the evidence of record, it was necessary for the Board to 
have made an explicit determination that the Veteran's 
competent testimony was not credible.  

However, once again it is not established that this error was 
outcome determinative.  Even if the opinion of Dr. Cromshaw 
may not be rejected outright, or afforded only de minimus 
probative value without finding the Veteran non-credible, the 
record still contains a contrary opinion provided by the May 
2003 examiner.  In this regard, the Board notes that neither 
practitioner actually reviewed the claims file and both 
practitioners provided what appeared to be reasoned 
rationales for their findings.  Dr. Cromshaw indicated that 
it was his experience that chronic low back pain was often 
precipitated by one event such as the Veteran's reported 
injury in service.  In contrast, the May 2003 examiner 
indicated that the Veteran's degenerative changes of the 
lumbar spine were consistent with normal arthritis due to 
age, and thus were not related to the instances of back pain 
the Veteran experienced in service.  Additionally, the Board 
notes that Dr. Cromshaw is a chiropractor whereas the QTC 
examiner is an osteopathic physician. 

Generally, the probative value of medical evidence is based 
on the physician's knowledge and skill in analyzing the data, 
and the medical conclusion the physician reaches.  Guerieri 
v. Brown, 4 Vet. App. 467 (1993)  When reviewing such medical 
opinions, the Board may appropriately favor the opinion of 
one competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  In assessing medical 
opinions, the failure of the physician to provide a basis for 
his opinion goes to the weight or credibility of the evidence 
in the adjudication of the merits.  See Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998).  Other factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000).   

In the instant case, given that both opinions of record are 
supported by apparent reasoned rationales and given that 
neither examiner reviewed the claims file, to include the 
service treatment records, the Board does not find a basis to 
conclude that reasonable minds could not differ as to whether 
to afford more probative value to the opinion of Dr. Cromshaw 
or more probative value to the opinion of the May 2003 
examiner.  Accordingly, even in the absence of the Board's 
error in the manner of assigning minimal probative value to 
Dr. Cromshaw's opinion, given that the medical opinion 
evidence of record does not compel the conclusion that Dr. 
Cromshaw's opinion is more or equally probative in comparison 
to the May 2003 examiner's opinion,  it is not absolutely 
clear that a different result would have ensued (i.e. a 
finding by the Board that a nexus did exist between the 
Veteran's service and his current low back disability) in the 
absence of the Board's error.  38 C.F.R. § 20.1403.  

It also appears that the Veteran is correct in pointing out 
that the Board erred by generally finding that there was a 
lack of continuity of low back symptomatology post-service as 
evidenced by the lack of any documentation of low back 
treatment from separation in 1972 until 1987.  Inasmuch, as 
the Board made such a finding on the basis of the lack of 
evidence of medical treatment for low back problems during 
this time frame without explicitly making a finding 
concerning the Veteran's credibility, the Board appears to 
have erred.  However, once again, such error is not shown to 
be outcome determinative.  

Quite simply, the record does not compel the conclusion to 
which reasonable minds could not differ that the Veteran's 
competent testimony that he continued to experience low back 
symptomatology from service to the present day is actually 
credible.  Notably, the Veteran alleges that he has had 
continuous low back pain from service until the present day.  
However, he did not actually file a claim for service 
connection for low back disability until 1985 some 13 years 
after service and the record contains no explanation from him 
as to why he would delay this filing.  Similarly, the 
earliest treatment of record for low back disability is from 
1987, some 15 years after service, and once again the record 
contains no explanation from the Veteran as to why, if he was 
experiencing continuous back pain, that he would wait for 15 
years prior to seeking treatment for that pain.  In addition 
although the Veteran did report a 20 year history of low back 
pain in 1987, later, in 1989, he reported only a two year 
history of low back pain.  Given these unexplained delays and 
the discrepancy in his reported history of the duration of 
his low back pain, the Board cannot find that the Veteran's 
alleged continuity of symptomatology is undebatably credible.  
Consequently, given the absence of any contemporaneous 
medical evidence actually establishing continuity of 
symptomatology and given the debatable credibility of the 
Veteran's report of continuity of symptomatology, it is not 
absolutely clear that a different result would have ensued 
(i.e. a finding by the Board that continuity of 
symptomatology was actually shown) in the absence of the 
Board's error.    

Regarding the Veteran's contention that the May 2003 
examination done on behalf of VA was inadequate, at the 
outset the Board notes that inasmuch as the Veteran is simply 
contending that VA did not appropriately develop his claim by 
providing an adequate examination, failure in the duty to 
assist cannot be grounds for CUE.  38 C.F.R. § 20.1403(d).  
Also, from an evidentiary perspective, as explained above, 
the May 2003 examiner, contrary to the Veteran's contentions 
did provide a clear opinion that the Veteran's current low 
back disability was not related to service.  Although this 
opinion was not expressed using the "less likely than not" 
terminology, it is clear from the opinion that the examiner 
attributed the disability to the normal aging process and not 
to any event in service.  Additionally, as explained above 
neither the May 2003 examiner nor Dr. Cromshaw reviewed the 
claims file so this omission by the May 2003 examiner can't 
form the basis for discounting the examiner's opinion in 
relation to Dr. Cromshaw's.

The Board also notes that the May 2003 examiner was 
explicitly instructed by the RO not to consider the Veteran's 
reported severe injury to his back in 1969 when formulating 
his opinion.  Although this instruction should have led the 
Board in its December 2006 decision to make an explicit 
determination as to the credibility of the Veteran's report 
of his 1969 injury, once again the Board's error was not 
outcome determinative.   Notably, the examiner did not base 
his opinion on whether or not an injury actually took place 
in service but instead found that the Veteran's disc disease 
was so mild that it was consistent with the aging process and 
was not caused by any event in service.  Thus, even assuming 
arguendo, that the Veteran's report of the 1969 injury is 
credible, the May 2003 examiner's opinion amounts to 
independent evidence, which in conjunction with the other 
evidence of record could provide a reasonable basis for not 
finding a nexus between the Veteran's current low back 
disability and his military service.  Consequently, even 
assuming arguendo, that the Veteran's report of the 1969 
injury is credible, the evidence pertaining to medical nexus 
does not compel the conclusion that his current low back 
disability is related to this injury.  Accordingly, it is not 
absolutely clear that a different result would have ensued 
(i.e. the Board discounting the opinion of the VA examiner 
and thus finding that a nexus did exist between the Veteran's 
service and his current low back disability based on 
attaching more probative value to the opinion of Dr. 
Cromshaw) in the absence of the Board's error.  38 C.F.R. 
§ 20.1403.  
    
Further, similar to the credibility finding above, the record 
does not compel the conclusion to which reasonable minds 
could not differ that the Veteran's competent testimony that 
he severely injured his back in service in 1969 is actually 
credible.  Once again given that it is unexplained why the 
Veteran did not actually file a claim for service connection 
for low back disability until 1985, some 13 years after 
service; given that it is unexplained why he did not seek 
treatment for low back problems until some 15 years after 
service; given the unexplained discrepancy between his report 
of a 20 year history of low back pain in 1987 and a two year 
history of low back pain in 1989, the Veteran's general 
credibility regarding the nature and duration of his low back 
problems has been called into question.  Consequently, the 
Board cannot conclude that the Veteran's report of his 1969 
injury is undebatably credible.  Accordingly, once again, it 
is not absolutely clear that a different result would have 
ensued (i.e. the Board finding the Veteran's account of his 
1969 injury in service credible) in the absence of the 
Board's error.  

In summary, although the Board did make a number of errors, 
none of them, when considered individually or in combination, 
was outcome determinative.  In the absence of all of the 
above errors, the record still contains evidence, which 
leaves open to question whether the Veteran incurred a back 
injury in service in 1969, whether he  could be deemed to 
have any back disability when he separated from service in 
1972, whether he had continuity of low back symptomatology 
after service and whether his current low back disability is 
actually related to service.  The evidence also more 
generally leaves open to question the credibility of the 
Veteran's report of his injury in service and continuity of 
low back symptomatology after service.  Consequently, based 
on the evidence of record at the time of the December 4, 2006 
decision,  the Board's combination of errors, does not compel 
the conclusion to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.  Fugo v. Brown, 6 Vet. App. 40 (1993).  
Accordingly, in light of the above discussion, the moving 
party has not demonstrated grounds for revision or reversal 
of the Board decision on the basis of clear and unmistakable 
error.  38 U.S.C.A. § 7111; 38 C.F.R. §§ 20.1400-1411.



ORDER

The motion to reverse and revise the December 4, 2006 Board 
decision, which denied entitlement to service connection for 
lumbosacral sprain, also claimed as low back pain, on the 
basis of clear and unmistakable error is denied. 




                       
____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



